      Case 1:15-cv-02739-LAP Document 170 Filed 07/13/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA
S.A.U. and PETERSEN ENERGÍA,
S.A.U.,

                    Plaintiffs,

-against-

ARGENTINE REPUBLIC and YPF
S.A.,
                                          Nos. 15 Civ. 2739 (LAP)
                    Defendants.                16 Civ. 8569 (LAP)

                                                        ORDER

ETON PARK CAPITAL MANAGEMENT,
L.P., ETON PARK MASTER FUND,
LTD., and ETON PARK FUND, L.P.,
                    Plaintiffs,
-against-
ARGENTINE REPUBLIC and YPF
S.A.,
                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court has considered the parties’ proposals concerning

discovery and case management in the above-captioned actions. (See

dkt. nos. 164, 165 in 15 Civ. 2739.)     The Court has also considered

the arguments raised by the parties at the conference before the

Court on July 9, 2020. (See dkt. no. 167 in 15 Civ. 2739.) In an

effort to hasten the final resolution of these consolidated cases,

the Court concludes that       both expert discovery       on issues of


                                    1
         Case 1:15-cv-02739-LAP Document 170 Filed 07/13/20 Page 2 of 2



Argentine law and fact discovery shall proceed simultaneously.

The case shall proceed in accordance with the schedule proposed by

Plaintiffs in their letter dated June 26, 2020.           (See dkt. no. 164

in 15 Civ. 2739 at 1-2.)         The parties shall confer and submit a

proposed order effectuating the above.

SO ORDERED.

Dated:       New York, New York
             July 13, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
